Citation Nr: 1646454	
Decision Date: 12/12/16    Archive Date: 12/21/16

DOCKET NO.  11-08 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina


THE ISSUE

Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Attorney Harry J. Binder


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from August 1964 to December 1968.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Columbia, South Carolina RO.  In March 2012, a videoconference Board hearing was held before the undersigned; a transcript of the hearing is in the record.  In February 2014, the Board remanded the matter for additional development.

The issue of entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


FINDINGS OF FACT

1.  Prior to May 14, 2015, the Veteran's PTSD was not shown to have been manifested by symptoms productive of impairment greater than occupational and social impairment with reduced reliability and productivity; symptoms productive of occupational and social impairment with deficiencies in most areas were not shown.

2.  From May 14, 2015, it is reasonably shown that the Veteran's PTSD has been manifested by symptoms productive of occupational and social impairment with deficiencies in most areas; at no time under consideration is it shown to have been manifested by symptoms productive of total occupational and social impairment.


CONCLUSIONS OF LAW

1.  A rating in excess of 50 percent is not warranted for the Veteran's PTSD prior to May 14, 2015.  §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.130, Diagnostic Code (Code) 9411 (2015).
2.  From May 14, 2015, a 70 percent (but no higher) schedular rating is warranted for the  PTSD.  38 U.S.C.A. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.130, Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  As the rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  An August 2010 statement of the case (SOC) provided notice on the "downstream" issue of entitlement to an increased initial rating, and an August 2014 supplemental SOC (SSOC) readjudicated the matter after the Veteran had the opportunity to respond.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  During the March 2012 videoconference Board hearing, the undersigned advised the Veteran of what is still needed to substantiate the claim (evidence of increased severity of symptoms); his testimony reflects that he is aware of what remains needed to substantiate his claim.

The Veteran's pertinent postservice treatment records have been obtained.  The AOJ arranged for VA examinations in November 2008, June 2009, May 2010, September 2011 (with an October 2011 addendum), and April 2014, as well as a May 2016 record review and opinion, which will be discussed in greater detail below.  The reports of these examinations provide the information needed to properly evaluate the disability at issue, so they are (cumulatively) adequate for rating purposes such that additional examination is not needed or required.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran has not identified any evidence pertinent to this claim that remains outstanding; VA's duty to assist is met.  There has also been substantial compliance, with the Board's previous remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that "substantial" rather than strict compliance with the Board's remand directives is required under Stegall).

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence that is relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

With the initial rating assigned upon a grant of service connection, separate (staged) ratings may be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

PTSD is rated under the General Rating Formula for Mental Disorders.  A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Code 9411.  

Regarding the rating criteria, the use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002).  Because "[a]ll nonzero disability levels [in § 4.130] are also associated with objectively observable symptomatology," and the plain language of this regulation makes it clear that "the veteran's impairment must be 'due to' those symptoms," "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013). "[I]n the context of a 70[%] rating, § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id. at 117.  Although a veteran's symptoms are the "primary consideration" in assigning a disability evaluation under § 4.130, the determination as to whether the veteran is entitled to a 70% disability evaluation "also requires an ultimate factual conclusion as to the veteran's level of impairment in 'most areas.'"  Id. at 118.  

The Board has considered the Veteran's assigned Global Assessment of Functioning (GAF) scores, as documented in the record.  The scores reflect the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (DSM).  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Lesser scores reflect increasingly severe levels of mental impairment.  See 38 C.F.R. § 4.130 (2013).

[Per revised regulation, the rating criteria are now based upon the American Psychiatric Association's DSM-5.  While the DSM-5 did not incorporate the use of GAF scores to identify levels of disability, discussion of such scores is appropriate for evaluations/treatment provided prior to VA's adoption of DSM-5.]

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remissions.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b).

On November 2008 VA examination, the Veteran reported that he had poor sleep with difficulty initiating and maintaining sleep, and was easily awakened by noise.  He reported nightmares related to his combat experiences but did not always remember the nightmares.  He reported being restless during his sleep, which was nonrestorative.  He reported that he did not like crowds, he was easily agitated, and he experienced intrusive thoughts on a daily basis.  He reported watching combat movies and the military channel excessively.  He reported having depressed mood, loss of energy, and loss of interest in usual activities.  He was not currently receiving any mental health treatment, and he had never been treated although people had told him for years that he needed treatment.  He reported having experienced suicidal and homicidal ideation but he had never made a plan or attempted to harm himself.  He reported that he worked in a textile plant for 23 years and "stayed in trouble" due to difficulty following rules; he currently drove a truck, which worked out better for him due to being by himself.  He reported difficulty being close to other people including family members, which is one of the reasons he had been married four times; he currently lived with his girlfriend.  He had a history of excessive drinking but quit drinking excessively 10 years earlier.

On mental status examination, the Veteran was adequately dressed and groomed.  His speech was clear, coherent, and goal-directed.  His thought process was linear and devoid of delusional content.  There was no evidence of any thought or perceptual disturbance.  His insight and judgment were adequately developed, and his fund of information and level of intelligence were in the average range.  He was not currently experiencing suicidal or homicidal ideation.  The diagnosis was PTSD, and a GAF score of 55 was assigned.  The examiner opined that the Veteran was currently experiencing a moderate level of impairment in social and occupational functioning.

Based on this evidence, a November 2008 rating decision granted service connection for PTSD, rated 30 percent, effective September 25, 2008.

On April 2009 neuropsychological evaluation, the Veteran reported that he had been divorced four times and he lived with his girlfriend of seven years; he had three adult children.  On mental status examination, he was alert and oriented to all spheres.  His appearance and grooming were neat and appropriate.  Spontaneous speech was fluent, of normal prosody and rate, and without indication of aphasia or anomia.  Receptive language was grossly intact.  Thoughts were logical, coherent, and organized.  There was no indication of a thought disorder.  He did not report experiencing auditory or visual hallucinations, paranoia, or delusional beliefs.  Short and long term memory were grossly intact.  No obvious sensory, perceptual, or motor deficits were displayed.  His mood was depressed and somewhat anxious, and his affect was congruent.  Insight and judgment appeared good, and his interpersonal skills were good.  He was cooperative and demonstrated good testing effort.  There was no objective evidence of suboptimal testing effort or malingering.  He endorsed symptoms consistent with PTSD.  He also described symptoms reflecting multiple lifetime major depressive episodes, including a current severe major depressive episode.  Test results suggested that he was undergoing significant posttraumatic stress, avoidance symptoms, and some combination of tension, irritability, and a tendency to be jumpy or "on edge".  He demonstrated a grossly intact mental status examination, reflecting some mild weakness of attention and concentration; otherwise, his neuropsychological profile revealed grossly intact abilities of verbal memory, visual memory, executive functions, language skills, and visuospatial abilities.  The diagnoses included chronic PTSD and recurrent severe major depressive disorder without psychotic features; a GAF score of 51 was assigned.

On July 2009 VA examination, the Veteran reported receiving VA treatment including medication management, counseling and group therapy, with minimal remission of symptoms due to treatment.  He reported getting about four hours of sleep per night; he had problems maintaining sleep, and he slept on and off during the night.  He reported having nightmares about three or four times per week he had some difficulty remembering the nightmares but his fiancée reported that he would scream, fight, pull her hair, and ask her about things that he was saying during the nightmares; his fiancée had moved out of the bedroom due to these sleep patterns.  He reported having intrusive thoughts regarding things that happened in Vietnam and thinking about events from Vietnam all the time.  He reported having occasional flashbacks triggered by events such as a recent fireworks display; he tried to avoid things that would bring up memories of Vietnam, and did not like talking to others who had served.  He reported difficulty with anger and irritability, and decreased socialization and levels of trust.  He reported depressed mood, feeling hopeless, decreased energy, decreased interest in activities, and anhedonia.  He reported that he had bought a gun and had had thoughts of suicide, but denied plans or intent to harm himself.  He had been living with his fiancée for 12 years, he was married and divorced four times, and had three adult children.  He did not have any close friends, though he had one friend living in New Jersey whom he saw every few months.  He reported spending his days at home, watching television and working in the yard.  He drank on a daily basis to deal with stress.  He reported some difficulty with activities of daily living, skipping basic hygiene three or four times in a month; he was able to drive and do basic cooking and cleaning but typically did not do them at home.  He had worked as a truck driver for 10 years and retired in January 2009.

On mental status examination, the Veteran was alert and oriented to all spheres.  His thought process was linear, history was adequate, and insight was demonstrated.  His affect was blunted.  His spontaneous speech was fluent, grammatic and free of paraphasias.  His attention was intact, and immediate, recent, and remote memory were intact.  He denied auditory or visual hallucinations and homicidal ideation.  He denied suicidal plan or intent but had bought a gun; he and his fiancée agreed that she would place it away from him, somewhere locked or secured.  The diagnoses included PTSD and major depressive disorder, and a GAF score of 51 was assigned.  The examiner opined that the Veteran was demonstrating moderate to severe impairment in functioning due to symptoms of PTSD and depression; he was demonstrating moderate to severe impairment in social functioning and moderate impairment in occupational functioning, and had generally performed within normal limits on the mental status examination.  

The medical evidence reflects that in January 2010, the Veteran was involuntarily admitted to a psychiatric hospital for suicidal ideation.  He reported that he was having bad dreams about his traumatic experiences 2 to 3 nights per week and his suicidal thoughts were becoming more prominent.  He was released after about 2 weeks of hospitalization.

On May 2010 VA examination, the Veteran reported that he continued to have intrusive thoughts of his combat experiences on a daily basis, with increased depression every January, the time of year that he killed a young boy in Vietnam; he had been hospitalized in January due to the level of depressive symptomatology and suicidal ideation.  He tried to avoid thinking or talking about his experiences in Vietnam, and he avoided depictions of Vietnam in the media.  He reported being isolated and withdrawn from others, which made it difficult for him to form and maintain relationships.  He reported that he had difficulty being emotionally close to his wives in his four marriages.  He reported a distant relationship with all three of his adult children.  He had difficulty concentrating, he was hypervigilant and guarded, and he had depressive symptoms including depressed mood, loss of interest, and decreased motivation.  He was currently receiving VA psychotropic treatment, and his medications were somewhat effective in calming him and managing his symptoms.  He was capable of completing activities of daily living but he did not always do so.  He reported that he spent a lot of his time outside doing yard work, and household chores were not completed due to decreased motivation.  He had quit drinking alcohol three months earlier.  He reported that he retired from being a truck driver in January 2009 for physical reasons; after he retired, he began to have more symptoms of PTSD.

On mental status examination, the Veteran was adequately dressed and groomed, his eye contact was good, and he appeared his documented age.  He was cooperative and answered questions in a candid and spontaneous manner.  There was no evidence of any thought or perceptual disturbances.  His abstract thinking ability was somewhat concrete.  Immediate and delayed recall were within normal limits.  His affect was flat and his mood was dysphoric.  Speech was clear, calm, coherent and goal-directed.  He was oriented to all spheres.  Short term memory and concentration were somewhat impaired, and long term memory was within normal limits.  There was no psychomotor agitation or slowing.  Insight and judgment were adequately developed.  The diagnosis was PTSD with depressive disorder, and a GAF score of 45 was assigned.  
On September 2011 VA examination, the Veteran reported that he had retired from being a truck driver two years earlier because of difficulty following instructions; he had difficulty relating to others but reported adequate attendance.  Currently, he spent his free time building bird houses and doing minor carpenter work for his girlfriend's mother's rental properties.  He reported current mental health treatment consisting of medication and individual and group therapy; he reported mild remission of symptoms due to treatment (recent improvement in sleep due to current medications), as he was now sleeping 7 hours with a decrease in nightmares.  He had stopped drinking alcohol and he denied substance abuse.  He reported PTSD symptoms including depressed mood, anxiety, chronic sleep impairment, mild memory loss (such as forgetting names, directions, or recent events), disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances including work or a work-like setting.  The diagnosis was PTSD and a GAF score of 49 was assigned.  The examiner opined that the Veteran's PTSD resulted in occupational and social impairment with reduced reliability and productivity.  The examiner opined that the current level of impairment due to PTSD was severe with severe impairment in social and occupational functioning.

In an October 2011 addendum, the examiner stated following a review of the claims file that no changes were to be made to the Veteran's diagnosis or GAF score.

Based on this evidence, a November 2011 rating decision granted an increased initial rating of 50 percent for PTSD, again effective September 25, 2008.

At the March 2012 Board hearing, the Veteran reported increased symptoms including daily panic attacks, obsessive rituals, suicidal ideation, hallucinations, irritability, and thoughts of hurting others.

On April 2014 VA examination (pursuant to the Board's February 2014 remand), the Veteran reported no changes in his social/marital/family history, occupational and educational history, mental health history, legal and behavioral history, or substance abuse history.  He reported symptoms including depressed mood, anxiety, chronic sleep impairment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.

On mental status examination, the Veteran was alert and oriented.  He provided an accurate history and insight was adequate.  His response times were normal.  His affect was normal.  His attention was normal and he was not distractible.  His speech was spontaneous, fluent, grammatic and free of paraphasias.  Immediate, recent and remote memories were within normal limits.  The diagnosis was PTSD.  The examiner opined that the Veteran's PTSD resulted in occupational and social impairment with reduced reliability and productivity.

The Veteran submitted a May 14, 2015 psychiatric/psychological impairment questionnaire from VA treating psychiatric-mental health nurse practitioner, Ms. Little.  His treatment was noted to be variable depending on symptoms, every one to two months.  The diagnoses included chronic PTSD, recurrent major depression, insomnia related to other mental health diagnoses, nightmares, and relationship problems.  Ms. Little opined that the Veteran's impaired social and occupational functioning was severe, and his prognosis was guarded to poor due to the severity of his symptoms.  Positive clinical findings that demonstrated and/or supported the diagnoses included deficiencies in family relations, spatial disorientation, deficiencies in mood, persistent irrational fears, difficulty in adapting to stressful circumstances, intrusive recollections of a traumatic experience, grossly inappropriate behavior and anger issues/irritability, deficiencies in work or school, unprovoked hostility and irritability, gross impairment in thought processes or communication, inability to establish and maintain effective relationships, depression affecting the ability to function independently/appropriately/effectively, deficiencies in judgment (not to the extent that he would be a danger to others), neglect of personal appearance and hygiene when depression is severe, and suicidal ideation.  Ms. Little noted that the Veteran had serious impairment in communication/thought processes due to hypervigilance (paranoia) and social isolation, which was also related to his difficulty establishing close/trusting relationships.  She opined that his severe PTSD symptoms made it unlikely that he would be able to engage in gainful employment.  She noted that the Veteran's limitations in his ability to perform basic work-related activities included impaired concentration, impaired socialization, irritability, hypervigilance, and resistance to redirection, which would exclude him from activities/employment that would require sustained interaction with others. 

In a May 2016 VA records review and opinion, the reviewing examiner opined that the Veteran's mental diagnoses resulted in occupational and social impairment with reduced reliability and productivity.  His symptoms were noted to include depressed mood, anxiety, chronic sleep impairment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  Clinical notes showed continuing medication management for severe PTSD, with depression and insomnia.  The reviewing examiner opined that there was no clear indication of worsening of the Veteran's condition since the April 2014 examination.

Additional VA records through 2016 reflect symptomatology largely similar to that reported above.  The Veteran has also submitted lay statements describing his difficulties due to his psychiatric disabilities.

The Board finds that the reports of the VA examinations and treatment records prior to May 14, 2015, provide overall evidence against a rating in excess of 50 percent prior to that date, as they do not show that symptoms of the Veteran's PTSD produced occupational and social impairment with deficiencies in most areas, so as to meet the criteria for the next higher, 70 percent, rating.  He did not, for example, display obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; or inability to establish and maintain effective relationships, nor did he exhibit any other unlisted (in the rating criteria) symptoms of similar gravity.  The treatment records and examinations from that time revealed no impairment of thought processes or content.  The November 2008 VA examiner opined that the Veteran was experiencing a moderate level of impairment in social and occupational functioning.  The September 2011 and April 2014 VA examiners opined that the Veteran's PTSD resulted in occupational and social impairment with reduced reliability and productivity.  The record showed that throughout this period the Veteran was functioning adequately in his daily life activities, and maintained adequate family relations (he continued to live with his long-term girlfriend/fiancée).  Consequently, a schedular rating in excess of 50 percent is not warranted prior to May 14, 2015.  The next higher, 70 percent, rating requires occupational and social impairment with deficiencies in most areas, which simply was not shown prior to May 14, 2015.  The Board notes the Veteran's 2 week period of hospitalization in January 2010 (and the Veteran's psychiatric symptoms were acutely of greater severity, needing greater medical intervention), but finds that report does not identify a distinct period when symptoms reflecting deficiencies in most areas were shown, so as to warrant a staged increased rating. 

However, the Board finds that from May 14, 2015, the Veteran, his treating and evaluating mental health personnel, and the VA examiners have reported symptoms that reflect occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, and mood.  On a psychiatric/psychological impairment questionnaire completed on that date, he was noted to have severe impairment in social and occupational functioning, and his prognosis was guarded to poor due to the severity of his symptoms.  His symptoms were noted to cause/reflect deficiencies in family relations, deficiencies in mood, deficiencies in work or school, deficiencies in judgment, neglect of personal appearance and hygiene when depression is severe, and suicidal ideation.  Ms. Little noted that the Veteran had serious impairment in communication/thought processes due to hypervigilance (paranoia) and social isolation, which was also related to his difficulty establishing close/trusting relationships.  The Board finds no reason to question the credibility of the Veteran's own accounts; they are consistent with reports by his treating mental health personnel and observations by VA examiners.  As the functional impairment described meets (or at least approximates) the schedular criteria for a 70 percent rating under Code 9411, the Board finds that such rating is warranted from May 14, 2015 (but not earlier, as the record does not show evidence of such worsening prior to that date).  38 C.F.R. § 4.7.

Continuing the analysis, the reports of the VA examinations, treatment records, lay statements, and the Veteran's and his spouse's testimony, overall, do not show his PTSD to at any time under consideration have been of such severity as to warrant a 100 percent schedular rating.  There is no evidence (or even allegation) of symptoms such as persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; disorientation to time or place; memory loss for names of close relatives, own occupation, or own name; or any other symptoms of similar gravity.  [The Board is aware that the Court has emphasized that the symptoms in the schedular criteria are merely examples and are not all-inclusive.  However, the absence of such symptoms is noted to acknowledge that the Court has also indicated that such symptoms provide independent bases for a finding that a 100 percent rating is warranted.]  Despite Ms. Little's note in May 2015 that the Veteran had gross impairment in thought processes and communication, the treatment records and examinations consistently show appropriate thought processes, behavior and communication.  At no time has the Veteran reported delusions or hallucinations of any kind.  While he did report suicidal ideation, he denied any plan or intent and was therefore not in persistent danger of hurting himself or others.  While the observations by the VA examiners and treatment providers suggest that he has increasingly limited social relationships and increased withdrawal, such impairment is clearly encompassed by the criteria for the 70 percent rating granted herein (which contemplate deficiencies in most areas).  The disability picture presented is not one consistent with total occupational and social impairment.  Consequently, a 100 percent schedular rating is not warranted for any period of time under consideration.

The Board notes that the Veteran's GAF scores throughout the appeal period are not consistent with ratings in excess of those now assigned, and do not present an independent basis for assigning ratings in excess of those now assigned.  

Regarding the lay statements submitted by the Veteran in support of this claim, such statements detail the types of problems that result from the Veteran's symptoms of PTSD shown.  The levels of functioning impairment described by the Veteran are encompassed by the criteria for the 50 percent and 70 percent ratings now assigned for the periods of time on appeal; they do not support assignment of further increases in the schedular ratings.

The Board finds that the evidentiary record presents no reason to refer the case to the Compensation and Pension Service for consideration of an extraschedular evaluation under 38 C.F.R. § 3.321(b).  There is no evidence of symptoms or impairment not encompassed by the schedular criteria, so as to render those criteria inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

The matter of entitlement to a TDIU rating is addressed in the remand below.


ORDER

A rating in excess of 50 percent for PTSD for the period prior to May 14, 2015 is denied.

A 70 percent rating is granted for the Veteran's PTSD from May 14, 2015, subject to the regulations governing payment of monetary awards; a schedular rating in excess of 70 percent is denied.


REMAND

The Veteran contends that he is unable to maintain substantially gainful employment due to his service-connected PTSD.  The Board's decision above has granted a 70 percent rating for the Veteran's PTSD from May 14, 2015.  While he has also established service-connection for residual scars from multiple shrapnel wounds, the disabilities were each rated 10 percent (for scar of the left forearm with retained fragment and decreased sensation and hand grip) and 0 percent (for scars to both legs and the right forearm).  Consequently, prior to the award of the 70 percent rating for PTSD, the schedular rating requirements for a TDIU rating in 38 C.F.R. § 4.16(a) were not met; they now are.  

As the posture of the claim for TDIU is changed, due process requires that the AOJ be afforded initial reconsideration of that claim in light of the fact that that the schedular requirements for a TDIU rating are met.   

Accordingly, the case is REMANDED for the following:

The AOJ should review the expanded record, arrange for any further development deemed necessary, and readjudicate the claim for a TDIU rating, in light of the increase in the rating for PTSD and that schedular requirements for a TDIU rating are now met.  If the claim remains denied, the AOJ should issue an appropriate SSOC, afford the Veteran and his attorney opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


